DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 6/10/2022 has been entered and claim 12 is cancelled, thus claims 1-11 and 13-20 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	 a display device comprising “an input sensing layer on the opposite electrode; a  first refractive layer on the opposite electrode and covering the input sensing layer, the first refractive layer having a first refractive index, and a refractive opening that overlaps with the pixel opening” in combination with the limitation wherein “a minimum gap between the pixel opening and the refractive opening in a plan view is greater than or equal to -1 µm and less than or equal to 2.5 µm” as recited in claim 1; 	a display device wherein “at least one from among the first minimum gap, the second minimum gap, and the third minimum gap is different from the others” in combination with the limitation wherein “each of a first minimum gap between the first pixel opening and the first refractive opening in a plan view, a second minimum gap between the second pixel opening and the second refractive opening in a plan view, and a third minimum gap between the third pixel opening and the third refractive opening in a plan view is greater than or equal to -1 µm and less than or equal to 2.5 µm” as recited in claim 11; and 	a display device comprising “a second refractive layer on the first refractive layer, the second refractive layer overlapping with the light emitting element and the pixel defining layer and having a second refractive index greater than the first refractive index, wherein an edge of the pixel defining layer is spaced from an edge of the first refractive layer in a plan view, and  wherein a width of the first refractive layer is greater than a width of the pixel defining layer” as recited in claim 19.  	Claims 2-10, 13-18 and 20 are also allowed for further limiting and depending upon allowed claims 1,  11 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892